        Case 2:19-cr-00024-MAK Document 118 Filed 04/06/21 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                       CRIMINAL ACTION

                     v.                         NO. 19-24-1

 BRANDON BAUTISTA

                                          ORDER
       AND NOW, this 6th day of April 2021, upon considering Defendant's prose Motion for

compassionate release (ECF Doc. No. 111), Defendant's Addendum (ECF Doc. No. 115), the

United States' Response (ECF Doc. No. 116), the sealed medical records (ECF Doc. No. 114), and

for reasons in the accompanying Memorandum, it is ORDERED the Defendant's Motion for

compassionate release (ECF Doc. No. 111) is DENIED without prejudice.
